The bill was filed by Daniel Little and his children, Margaret Ann Virginia Little, Mary Caroline Little, and Eliza Jane Little, alleging that they are tenants in common with the defendants of a large body of land which descended to the defendants and Rebecca, the wife of the *Page 24 
plaintiff Daniel, from her father, Daniel Buie. The bill further alleges that after the death of Daniel Buie, plaintiff's wife, Rebecca, had one son, Daniel B. Little, and died; that the plaintiff then intermarried with one Mary Evans, by whom he had one daughter, the plaintiff Margaret Ann Virginia; that after this Daniel B. Little died in 1858, unmarried and without issue; and within a month of his death the other plaintiff, Mary Caroline and Eliza Jane, were born to the said Daniel Little and his wife Mary. The bill sets forth that the plaintiff Daniel is entitled to an estate by the curtesy in the land in question, and that the other plaintiffs, the half sisters of the said Daniel B. Little, are entitled to the reversion in fee. The prayer is for a partition. To this bill the defendants demurred.
The cause was set down to be argued on the demurrer, and on argument, the court below sustained the demurrer, from which the plaintiffs appealed.
It is clear, upon the authority of McMichal v. Moore, 56 N.C. 471, that the father, upon the death of his son, took his entire interest in the land in question, and the half sisters, not being of the blood of the transmitting ancestor, took nothing. In making, therefore, the sisters parties complainant, there has been a misjoinder, for which defendants may demur. (See Story Eq. Pl. S., 544, and the cases there cited.)
The order below is affirmed, the demurrer is sustained, and the bill dismissed without prejudice, but at the plaintiff's costs.
PER CURIAM.                                       Decree accordingly.
Cited: Paul v. Carter, 153 N.C. 28; Watson v. Sullivan, ib., 248;Noble v. Williams, 167 N.C. 113.